United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3673
                                   ___________

Barbara Gail Williams, also           *
known as Barbara Gail Brice,          *
also known as Barbara Gail            *
Preston, also known as Barbara        *
Gail Willis,                          * Appeal from the United States
                                      * District Court for the Eastern
            Appellant,                * District of Arkansas.
                                      *
      v.                              * [UNPUBLISHED]
                                      *
Michael J. Astrue, Commissioner,      *
Social Security Administration,       *
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: July 6, 2010
                                Filed: July 8, 2010
                                 ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Barbara Gail Williams appeals the district court’s1 order affirming the denial
of supplemental security income. Williams alleged disability from several conditions,


      1
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
including depression, bipolar disorder, asthma, comprehension problems, and pain in
her stomach, joints, feet, legs, and hands. After a hearing, an administrative law judge
(ALJ) determined that her history of depression with cocaine dependency in apparent
remission, tension/migraine headaches, cartilage damage with meniscal tears in the
knee, and mild disc bulges with lumbar spine degenerative changes were severe in
combination; (2) her impairments alone or combined did not, however, meet or equal
the requirements of any listing; (3) her subjective complaints were less than fully
credible; and (4) while her residual functional capacity (RFC) for less than the full
range of light work precluded her past relevant work, she could perform other jobs
that a vocational expert identified in response to a hypothetical. The Appeals Council
denied review, and the district court affirmed. Having carefully reviewed the record,
we also affirm. See Van Vickle v. Astrue, 539 F.3d 825, 828 & n.2 (8th Cir. 2008)
(standard of review).

       We reject Williams’s challenge to the ALJ’s adverse credibility findings,
because those findings were based on multiple valid reasons, see Finch v. Astrue, 547
F.3d 933, 935-36 (8th Cir. 2008); and we also reject her related challenge to the ALJ’s
RFC determination, which we find to be consistent with the record, see Davidson v.
Astrue, 578 F.3d 838, 844 (8th Cir. 2009) (ALJ should determine RFC based on all
relevant evidence, including medical records, observations of treating physicians and
others, and claimant’s own description of her limitations).2 Accordingly, we affirm.
                        ______________________________




      2
       We specifically decline to consider the new issues Williams raises on appeal,
see Flynn v. Chater, 107 F.3d 617, 620 (8th Cir. 1997), or the new allegedly disabling
impairments she identifies.

                                          -2-